Case 1:18-cv-05427-JSR Document 97-16 Filed 03/19/19 Page 1 of 4




               Exhibit P
Case 1:18-cv-05427-JSR Document 97-16 Filed 03/19/19 Page 2 of 4



         ETSI TS 122 101 V8.13.0 (2009-10)
                                                       Technical Specification




  Universal Mobile Telecommunications System (UMTS);
                                                  LTE;
                                      Service aspects;
                                     Service principles
              (3GPP TS 22.101 version 8.13.0 Release 8)
        Case 1:18-cv-05427-JSR Document 97-16 Filed 03/19/19 Page 3 of 4

3GPP TS 22.101 version 8.13.0 Release 8                     28                        ETSI TS 122 101 V8.13.0 (2009-10)


   -   Under emergency situations, it may be desirable for the operator to prevent UE users from making access
       attempts (including emergency call attempts) or responding to pages in specified areas of a network, see 3GPP
       TS 22.011 [11];

   -   Ciphering Indicator for terminals with a suitable display;

   -   The ciphering indicator feature allows the UE to detect that the 3GPP radio interface ciphering (user plane) is not
       switched on and to indicate this to the user. The ciphering indicator feature may be disabled by the home
       network operator setting data in the SIM/USIM. The default terminal behaviour shall be to take into account the
       operator setting data in the SIM/USIM. However, terminals with a user interface that can allow it, shall offer the
       possibility for the user to configure the terminal to ignore the operator setting data in the SIM/USIM. If this
       feature is not disabled by the SIM/USIM or if the terminal has been configured to ignore the operator setting data
       in the SIM/USIM, then whenever a user plane connection is in place, which is, or becomes un-enciphered, an
       indication shall be given to the user. In addition, if this feature is not disabled by the SIM/USIM or if the
       terminal has been configured to ignore the operator setting data in the SIM/USIM, then additional information
       may be provided about the status of the ciphering. Ciphering itself is unaffected by this feature, and the user can
       choose how to proceed;

   -   Support for PLMN selection.

   -   Support for handling of interactions between toolkits concerning the access to UE MMI input/output capabilities;

   -   Whenever an application (e.g. a SAT/MExE/WAP application) requires the access to the UE MMI input/output
       capabilities (e.g. display, keyboard,… ), the UE shall grant this access subject to the capabilities of the UE. This
       shall not cause the termination of any other applications (e.g. WAP browser or MExE/SAT application) which
       were previously using these UE resources. The UE shall give the user the ability to accept or reject the new
       application. In the case that the application request is rejected, the access to the UE MMI input/output
       capabilities is returned to the applications which were previously using these UE resources. If the user decides
       to continue with the new application, then when this new application is terminated, the access to the UE MMI
       input/output capabilities shall be returned to the UE to be re-allocated to applications (e.g. the preceding
       application which was interrupted). Subject to the capabilities of the UE, the user shall have the ability to switch
       the MMI input/output capabilities between applications.

   Note:      Rejecting a request to access the UE MMI input/output capabilities by an application does not
              necessarily mean that it is terminated, but only that the access to the UE MMI input/output capabilities
              are not granted to this application. Handling of rejection (termination, put on hold,…) is the responsibility
              of the application.

Annex A describes a number of features which may optionally be supported by the UE.



15            Relationship between subscription and service
              delivery

15.1          Subscription
A subscription describes the commercial relationship between the subscriber and the service provider.




                                                           ETSI
        Case 1:18-cv-05427-JSR Document 97-16 Filed 03/19/19 Page 4 of 4

3GPP TS 22.101 version 8.13.0 Release 8                               29                                 ETSI TS 122 101 V8.13.0 (2009-10)




                                                               Subscriber

                               Subscription 1        Subscription 2         Subscription 3         Subscription n


                                                                       PS CN Domain
                                                                          Services

                                    CS CN Domain Services                    Service Z


                                 Service A               Service B
                                                                              IM CN Subsystem Services
                                                                      Service A’                             Service D’
                                 Service C   Service D   Service E
                                                                                   Service B’   Service C’




                               Figure 4: Subscriber, subscription and services relationship



A subscription to a network operator may provide the user with access to one or more domains. A Subscription shall
identify the set of services, within particular domains, to which the user has access (see figure 3); each subscription may
specify a different set of services. These services may be provided by the CS CN Domain and/or a PS CN Domain
and/or an IM CN subsystem. Subscriptions relate to services such as Basic Services (e.g. Teleservices, Bearer services),
PS services and IM-Services (IP-based multimedia services), which are typically provided by network operators, and to
value added services which typically are provided by network operators and/or other entities that provide services to a
subscriber

The subscription identifies:

   -   the services and related services information that are made available to the subscriber by the service provider ;

In addition a subscription to a network operator may identify:

   -   the domains to which the user has been granted access by the network operator. In particular, the PS service
       profile and information on the allowed QoS parameter ranges shall be contained in the subscription.

   -   the identity of the subscriber within these domains.
       Note: The identity of a subscriber in the CS CN domain and PS CN domain (e.g. her IMSI) may potentially be
       different to her identity in the IM CN subsystem

   -   the radio access systems over which the subscriber may access their services e.g. UTRAN, GERAN, EUTRAN,
       I-WLAN.




15.2          Other concepts associated with services
Provision of services:
An action to make a service available to a subscriber. The provision may be:

         -   general: where the service is made available to all subscribers (subject to compatibility restrictions
             enforced) without prior arrangements being made with the service provider;

         -   pre-arranged: where the service is made available to an individual subscriber only after the necessary
             arrangements have been made with the service provider.

Withdrawal:
An action taken by the service provider to remove an available service from a subscriber's access. The withdrawal may
be:

         -   general:    where the service is removed from all subscribers provided with the service;




                                                                     ETSI
